EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Il Nam Koh on 2/8/2021.
The application has been amended as follows: 
Claim 20:
Please DELETE claim 20.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the amended claim set and remarks filed on 10/20/2020 were persuasive in reiterating the microneedle comprising each of the components in the base and needle body in each of the ratios as claimed, is not found in the prior art, and is therefore novel and unobvious.

In an updated search, examiner was unable to identify any new prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-6, 8, 10-12, and 14-19 are directed to an allowable product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-18, 19, 270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/QUANGLONG N TRUONG/           Examiner, Art Unit 1615  

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615